Filed 2/18/21 In re S.S. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re S.S. et al., Persons Coming Under the
Juvenile Court Law.

SAN BERNARDINO COUNTY
CHILDREN AND FAMILY SERVICES,                                            E075618

         Plaintiff and Respondent,                                       (Super.Ct.Nos. J282333 & J282334)

v.                                                                       OPINION

K.W. et al.,

         Defendants and Appellants.



         APPEAL from the Superior Court of San Bernardino County. Erin K. Alexander,

Judge. Affirmed.

         Lauren K. Johnson, under appointment by the Court of Appeal, for Appellant and

Defendant, K.W.

         Christopher R. Booth, under appointment by the Court of Appeal, for Appellant

and Defendant, C.S.




                                                             1
          Michelle D. Blakemore, County Counsel and Dawn M. Martin, Deputy County

Counsel for Plaintiff and Respondent.

          Mother and father appeal orders which led to the termination of their parental

rights over their daughter and son, now aged four and two years, after they were removed

due to neglect. Mother had lost custody of her children before, including the older child

in this case, due to substance abuse. Three months after she completed her case plan and

regained custody, the younger child’s father reported mother had relapsed and had left the

children alone with a nonrelative felon. Both parents lost custody again and the court

denied reunification services.

          Mother argues the trial court erred when it determined (i) she didn’t establish a

change of circumstances to justify giving her reunification services (Welf. & Inst. Code,

§ 388, unlabeled statutory citations refer to this code) and (ii) the parent-child

relationship didn’t outweigh the benefits of adoption. (§ 366.26, subd. (c)(1)(B)(i).) The

boy’s father adopts mother’s grounds for appeal, though a finding mother had changed

circumstances warranting reunification services for her or had a special relationship with

the children warranting reversal of termination of her rights would not affect father’s

rights.

          We affirm as within its discretion the trial court’s denial of mother’s section 388

petition and its determination the parent-child relationship exception does not apply.




                                                2
                                            I

                                        FACTS

      A. The Abuse and Detention

      When this case began, mother had already been embroiled in the juvenile

dependency system for years. In 2017, she lost her parental rights to an older son who

had been detained due to concerns about her substance use, her mental health, and

concern that he was being exposed to domestic violence. In December 2016, Mikahla W.

was removed from her father and maintained with mother due to concerns about the

father’s substance abuse. Nearly a year later, Mikahla was removed from mother due to

her substance use, though she was returned to mother in August 2018 under a family

maintenance plan. Meanwhile, in July 2018, Mikahla’s half brother, Sterling S., was

maintained in mother’s care while she was transitioning to a family maintenance plan

with Mikahla. Mother completed her case plan and, in June 2019, was reunited with

Mikahla and obtained sole legal custody of Sterling.

      This case began three months later, when Mikahla and Sterling came to the

attention of the San Bernardino County Department of Children and Family Services (the

department) on an immediate response referral alleging neglect and caretaker absence or

incapacity. At the time, Mikahla was two years old and Sterling was one year old.

Sterling’s father reported mother had resumed drinking and taking drugs after the prior

dependency ended and said she had left the children alone in the care of a new roommate.

Sterling’s father said he had visited the home to retrieve some things, and the roommate



                                            3
told him mother was away getting high.

       A sheriff’s deputy conducted a welfare check and found the children alone with

the roommate, who was a known felon and had an outstanding misdemeanor warrant.

Mother returned home during the welfare check, and the deputy reported mother was

under the influence and had admitted using mushrooms. The deputy arrested mother for

child endangerment. The children’s maternal grandfather tried to take the children, but

department social workers arrived and detained the children. Social workers reported a

foul smell in the driveway and inside found the home disorganized with piles of clothes,

the kitchen sink full of dirty dishes and rotting food, dirty diapers on the floor, couch and

furniture, trash bags in the kitchen and living room, and a bag full of empty liquor bottles.

       A social worker interviewed mother by phone the next day. Mother denied she had

been under the influence of drugs. She reported being diagnosed with bipolar disorder as

a teenager and depression as an adult, but said she wasn’t taking medications. She had a

prior criminal record that included burglary, transporting a controlled substance and three

incidents of possessing controlled substances. On September 5, 2019, the children were

placed together in foster care.

       The social worker prepared section 300 petitions alleging the children had suffered

neglect and were at risk of neglect due to mother’s substance abuse, mental health

problems, failure to provide adequate care due to the condition of her home, and her

recent arrest, which left the children without support and supervision. (§ 300, subd. (b) &

(g).) The petitions also alleged the children had previously been adjudged dependent



                                              4
children and were again at risk from mother’s substance abuse. (§ 300, subd. (j).)

       The petitions also contained allegations about the children’s fathers. Sterling’s

petition alleged his father had a substance use problem that put the child at risk and had

failed to make any efforts to provide the child with the basic needs. (§ 300, subd. (b) &

(g).) Mikahla’s petition alleged her father’s whereabouts were unknown and he had failed
                                                       1
to make any efforts to provide her with basic needs. (Ibid.)

       At a September 9, 2019 detention hearing, the court found a prima facie case for

detaining the children. The court ordered weekly supervised visits.

       B. Jurisdiction and Disposition

       The social worker prepared a jurisdiction/disposition report recommending the

court find the section 300 allegations true and deny mother and Sterling’s father

reunification services under section 361.5, subdivision (b)(10) and (11).

       The social worker reported mother blamed the situation on Sterling’s paternal

grandmother. She denied using drugs and claimed that a text message she had sent to

Sterling’s father a few days earlier saying she was “on shrooms” was a joke. She also

denied admitting to the sheriff’s deputy that she had been under the influence the day of

her arrest. She said she wasn’t taking medications for her mental health problems because

her doctor had concluded the medication caused more negative side effects than relief.

She said her doctor was trying other ways to treat her condition. The social worker asked

her to provide documentation from the doctor, but she didn’t.

       1   Mikahla’s father never appeared and isn’t a party to this appeal.


                                               5
       Mother also denied the allegations that she left the children alone with a known

felon. She said she had left them with a neighbor who is a foster parent, and only while

she was gone to have her car repaired. She said the man with whom the deputy found

with her children was in the home only to help with home repairs and reported law

enforcement told the neighbor who was watching her children to leave when they arrived.

However, mother couldn’t provide the supposed babysitter’s last name or contact

information. Sterling’s paternal grandmother told the social worker mother hadn’t

allowed her to visit the children since the earlier dependency case was dismissed except

for a few times mother needed an overnight babysitter. She said the children would arrive

dirty and hungry. She also said she had seen mother’s car at a tire shop which is known

for drug activities.

       The social worker also interviewed Sterling’s father. He reported he was homeless

and also actively using methamphetamines. He said he was “doing things he is not

supposed to be doing and most likely will be in jail soon.” Asked whether he was staying

with mother and the children, he hesitated the said, he “has been staying there, hung out a

little bit but not living there.” He said he didn’t know whether he would participate in

services because he doesn’t like people telling him what to do. He changed his story

about mother, however, reporting she told him she wasn’t using drugs and he believes

her. However, he maintained that he still believed mother left the children with the person

he identified in his referral call.




                                             6
       In November 2019, the department updated their report to inform the court mother

had begun participating in services. She was attending weekly parenting classes, had

completed intake for a substance abuse outpatient program, and had been referred for

general counseling. She reported attending 12-step meetings three times a week and had

tested negative at random drug tests.

       In January 2020, the department again updated their report to inform the court

about incidents involving Sterling’s father. The father had been arrested for a parole

violation in November near mother’s home. A week later, he was released and Sterling’s

paternal grandparents paid for a motel room on the understanding mother wouldn’t be

there. Two days later, mother went to the father’s room where they got into an argument,

and mother called law enforcement. She said she went to his room to give him her food

stamp card. Later in November, the social worker advised mother to stay away from

Sterling’s father and she said she had not been around him. However, Sterling’s paternal

grandfather told the social worker he later followed mother to father’s motel room and

kicked her out. On December 6, 2019, father was arrested at mother’s home for a parole

violation. He was staying at mother’s home again three days after his release.

       In a separate update, the social worker advised the court mother said she had

finished her therapy. However, the social worker was unable to verify her report. Mother

also said she had been attending parenting classes, but she didn’t provide her signature

card showing attendance, and the social worker wasn’t able to otherwise verify her

attendance. Mother had also not provided documentation showing she had been attending



                                             7
12-step meetings despite numerous requests made by the social worker. Mother did

continue to test negative for drugs, but Sterling’s father did not show up for his tests. The

social worker also reported getting in touch with the person mother had claimed was a

foster parent who was watching the children on the night they were detained. He denied

mother had left the children with him but said he had been at the home visiting and said

mother’s roommate had just finished making the children dinner when the authorities

arrived. The social worker confirmed he was not in fact a foster parent.

       At the January 17, 2020 contested jurisdiction/disposition hearing, mother brought

updates to her services showing she had been attending therapy, a substance abuse

program report showing she tested negative one time and did not meet the criteria for

outpatient services, and a letter showing she had attended four parenting education

sessions.

       Mother also testified at length, contesting most of the allegations against her. She

denied she had used drugs at all the night her children were detained. She claimed she

had been completely sober for nearly four years. She said the text message she had sent

to Sterling’s father a few days before saying she was taking mushrooms was an ill-

considered joke. She said she had been diagnosed as bipolar long before but wasn’t

taking medications because her symptoms were mild and the relief they provided was

outweighed by negative side effects. Mother also denied leaving the children alone with a

known felon. She said a handyman was present as well as a neighbor and his daughter

when she left to have her car repaired. Finally, she rejected the description of her home as



                                              8
being in terrible condition. She said there was laundry waiting to be sorted and put away

and a bag of recycling that had burst open. She claimed she had retrieved the alcohol

bottles from the convenience store where she worked to supplement her income by

recycling them. She denied drinking alcohol. She also pointed out that the district

attorney had not prosecuted her on the child endangerment charge.

       After mother testified, the court dismissed the section 300(b)(2) allegation

regarding her mental health issues and the section 300(g) allegation regarding her arrest.

However, the court found the other allegations true. The court based that finding on its

conclusion that mother’s testimony wasn’t credible because it would require concluding

everyone else had lied. The court also bypassed reunification services under section

361.5, subdivisions (b)(10) and (11). The court noted mother had been engaged with the

juvenile dependency system for over four and a half years, had received a number of

services, and demonstrated that she could complete a case plan. However, the court

concluded it had “no faith that she could then institute a period of stability and sobriety

that would allow for ultimate return of these children.” The court noted the prior

dependency cases had been only two months before “the chaos continued and the

children were thrown back into the exact situation.” The court declared the children

dependents of the court, removed them from mother, denied reunification services, and

set a section 366.26 hearing.




                                              9
       Mother filed a notice of intent to file a writ petition, but we dismissed the notice

on February 24, 2020 when she failed to file the petition (case No. E074519) in a timely

fashion.

       C. Termination, Permanent Plan, and Changed Circumstances Petition

       The social worker’s section 366.26 report recommended the trial court terminate

parental rights and implement a permanent plan of adoption for the children. The children

had been placed with Sterling’s paternal grandparents on September 30, 2019. Though

the grandparents were biologically related to Sterling but not Mikahla, they wanted to

adopt both children so that they wouldn’t be separated. The grandmother said it was

sometimes difficult to deal with Mikahla but said they “have a special relationship.” The

grandfather said Mikahla “is an innocent in this situation and she’s improved so much in

my care. I want her in my family, as I know she’ll be safe with us.” The social worker

noted the children go to the prospective adoptive parents for comfort and affection and

appear to be content, secure, and fairly well adjusted.

       The department reported mother was consistent with supervised visits, but her

behavior was described as hostile and aggressive. At times, she screamed and yelled and

made threatening remarks in front of the children. They reported she violated visitation

rules by calling people during her visits despite being told not to do so. In a case update

filed in June 2020, the social worker reported mother was participating in services on her

own, was no longer socializing with Sterling’s father, was working full-time, had

purchased a new car and obtained a loan to purchase a home.



                                             10
       On July 10, 2020, mother filed a section 388 changed circumstances petition

requesting reunification services and increased visitation. She said she had completed

twelve parenting courses, attended individual counseling, was employed and had suitable

housing. She said she continued to have as much contact with the children as allowed,

and the children knew her as their mother and were bonded to her.

       The department recommended the section 388 petition be denied. They noted

Sterling’s father was arrested in January 2020 and sentenced to participate in a substance

abuse program. He was released in April 2020. On June 3, 2020, a warrant was issued for

a drug charge and the warrant remained active. The social worker was aware mother

continued to associate with Sterling’s father. Mother and father had recently signed a

birthday card together for Sterling, and father worked at the store where mother worked.

Father also indicated he was still residing with mother at her trailer. Father failed to

complete his previous family reunification services. Mother was aware he had not

addressed his substance abuse addiction and continued to engage in drug activity. The

department argued mother lacked commitment to the children but continued to support

Sterling’s father despite his drug use.

       On August 11, 2020, the court denied the section 388 petition without ordering an

evidentiary hearing. In its ruling, the court noted mother had demonstrated the ability to

complete a case plan but needed to demonstrate the ability to benefit the children by

providing stability and consistency over time. The court concluded she had repeatedly

failed to do that. It noted Mikahla had been removed twice because of mother’s failure to



                                              11
protect the child and there was no basis for thinking anything had changed. Though

mother’s counsel argued against accepting the word of Sterling’s paternal grandmother

who said mother and father were still consorting, the court refused to disregard the

evidence because mother’s response to allegations throughout the case had been to deny

the statements in the face of “blatant evidence to the contrary.” The court concluded on

that basis that mother’s denials were not sufficient to warrant an evidentiary hearing.

       At the August 28, 2020 contested section 366.26 hearing, after mother testified,

the court examined the parental benefit exception. It noted mother had been consistent in

visitation. As to her fulfilling the parental role for the children, the court noted Mikahla

had been removed twice and both children had been out of mother’s care for over a year

since their removal, and mother had not progressed beyond weekly supervised visits. The

court concluded there was no evidence termination of parental rights would be

detrimental to the children. Even if termination were detrimental in some measure, the

court concluded that adoption by the grandparents outweighed the detriment of removal.

Mother had been embroiled in the dependency system over five years, when factoring in

her older child, and there was no likelihood of reunifying. The court found the detriment

of severing rights would not outweigh the benefit of a permanent placement and so

concluded the parental benefit exception didn’t apply. The court therefore terminated

parental rights of mother and both fathers.

       Mother and Sterling’s father filed timely notices of appeal.




                                              12
                                              II

                                         ANAYSIS

       A. Mother’s Section 388 Petition

       Mother argues the trial court erred by summarily denying her petition to change its
                                    2
reunification and visitation orders. She contends she made a prima facie case her

circumstances had changed, which required the trial court to hold an evidentiary hearing

under section 388, subdivision (d). We disagree.

       A trial court may change, modify, or set aside a juvenile court order “under section

388 if the petitioner establishes by a preponderance of the evidence that (1) new or

changed circumstances exist, and (2) the proposed change would promote the best

interest of the child. [Citation.] The parent bears the burden to show both a ‘ “legitimate

change of circumstances” ’ and that undoing the prior order would be in the best interest

of the child.” (In re S.J. (2008) 167 Cal.App.4th 953, 959.) The change in circumstances

must be substantial. (In re Heraclio A. (1996) 42 Cal.App.4th 569, 577.) A petition must

allege changed circumstances, not merely circumstances are in the process of changing.

(In re Casey D. (1999) 70 Cal.App.4th 38, 47.) Addressing a section 388 petition lies

within the discretion of the juvenile court, and we will not overturn its decision unless the

juvenile court clearly abused that discretion by making an arbitrary, capricious or

patently absurd determination. (In re S.J., at pp. 959-960; In re A.S. (2009) 180



       2Sterling’s father has not submitted a brief in this court, but submitted a letter
joining mother’s arguments.


                                             13
Cal.App.4th 351, 358.)

          Here, there were several causes of the removal from mother’s custody. She abused

drugs, failed to maintain healthy conditions in her home, left her children alone without

adequate supervision, and exposed them to Sterling’s father who himself had serious,

long-term drug problems. Mother contends she alleged a change in circumstances. Her

petition points out she had completed parenting courses, attended individual counseling,

was employed and had suitable housing. She said she continued to have as much contact

with the children as allowed, and the children knew her as their mother and were bonded

to her.

          The trial court accepted mother’s representations about these steps but found them

insufficient to show changed circumstances. As the trial court pointed out, mother had

established in a prior dependency that she was capable of following and even completing

a case plan, but she also had shown insufficient commitment without monitoring that she

would protect the children from further danger. Thus, completing parenting classes and

therapy didn’t really address the root cause of the removal or give the trial court

confidence in her ability to parent effectively. The court reasonably concluded mother

had not alleged a change in the circumstances that had put the children at risk.

          Mother argues the trial court erred in refusing to hold an evidentiary hearing to

hear testimony and resolve factual questions where the evidence was in conflict. She

doesn’t identify exactly what evidence is in dispute, but it appears to concern whether she

had ended her relationship with Sterling’s father. Sterling’s paternal grandmother



                                               14
reported mother continued to associate with the father, and the social worker reported

father said he was residing with mother. At the hearing, mother’s counsel argued against

accepting the word of the grandmother. Had the trial court allowed testimony, mother

could have cross-examined the grandmother on the point. (See In re Clifton V. (2001) 93

Cal.App.4th 1400, 1405 (Clifton V.) [due process violated where trial court denied a

section 388 evidentiary hearing and instead resolved a key factual dispute that required

credibility determination].)

       The problem with mother’s argument is the trial court accepted the truth of the

representations in her petition but found them to be insufficient despite the factual

dispute. Unlike in Clifton V., the disputed facts weren’t critical to deciding the section

388 petition. In Clifton V., “mother’s lack of visitation was the key factor in DCFS’s

recommendation, mother’s section 388 petition ultimately focused on whether or not

mother was visiting Clifton more frequently” and ultimately, the trial court resolved “a

clear credibility contest between mother and the paternal grandmother . . . based solely on

the parties’ written submissions and argument of counsel.” (Clifton V., supra, 93

Cal.App.4th at pp. 1403, 1405, italics added.) Here, ending the relationship didn’t even

figure in mother’s petition. Instead, she focused on the fact that she had undertaken

reunification services on her own and obtained stable employment and housing. The

court credited her claims but concluded they didn’t warrant reconsidering the denial of

reunification services and there was no need to hold a hearing to resolve the conflict

about the status of her relationship with father.



                                             15
       Even if mother had presented facts that could demonstrate a substantial change in

the relevant circumstances, she didn’t show providing her with additional reunification

services would be in the children’s best interest. Once reunification services are denied or

terminated, “ ‘the focus shifts to the needs of the child for permanency and stability.’ ”

(In re Stephanie M. (1994) 7 Cal.4th 295, 317.) Both Mikahla and Sterling had been out

of mother’s care for most of their young lives and they had settled in their prospective

adoptive home. Granting a section 388 petition would delay selection of a permanent

home for the children and not serve their best interests. (In re Casey D., supra, 70

Cal.App.4th at p. 47.) Moreover, as the trial court pointed out, mother had completed a

case plan in the prior dependency but resumed the behaviors that had put the children at

risk almost immediately after the dependency ended. “ ‘Childhood does not wait for the

parent to become adequate.’ ” (In re Ernesto R. (2014) 230 Cal.App.4th 219, 224.) We

cannot conclude the trial court acted unreasonably or arbitrarily in finding it would be

detrimental to disturb the growing bond between the child and his prospective adoptive

family and to introduce further delay in the adoption process. Denial of the petition was

proper.

       B. The Beneficial Relationship Exception to Termination of Parental Rights

       Mother argues the trial court erred in failing to find the parental benefit exception

to terminating parental rights applied to her children. We find no abuse of discretion.

       The Legislature prefers adoption where possible. (In re L. Y. L. (2002) 101

Cal.App.4th 942, 947.) Once the juvenile court finds a child is adoptable, the parent bears



                                             16
the burden of proving one of the exceptions to terminating parental rights exists. (In re

Lorenzo C. (1997) 54 Cal.App.4th 1330, 1343.) “[I]t is only in an extraordinary case that

preservation of the parent’s rights will prevail over the Legislature’s preference for

adoptive placement.” (In re Jasmine D. (2000) 78 Cal.App.4th 1339, 1350.)

       The exception at issue here, commonly called the parental benefit exception,

“applies when there is a compelling reason that the termination of parental rights would

be detrimental to the child. This exception can be found only when the parents have

maintained regular visitation and contact with the child and the child would benefit from

continuing the relationship.” (In re Anthony B. (2015) 239 Cal.App.4th 389, 395; see also

§ 366.26, subd. (c)(1)(B)(i).) California courts have interpreted this exception to apply to

only those parent-child relationships the severance of which “would deprive the child of a

substantial, positive emotional attachment such that the child would be greatly harmed.”

(In re Autumn H. (1994) 27 Cal.App.4th 567, 575.)

       “[T]he court balances the strength and quality of the natural parent/child

relationship in a tenuous placement against the security and the sense of belonging a new

family would confer. If severing the natural parent/child relationship would deprive the

child of a substantial, positive emotional attachment such that the child would be greatly

harmed, the preference for adoption is overcome and the natural parent’s rights are not

terminated.” (In re J.C. (2014) 226 Cal.App.4th 503, 528-529.) We defer to the juvenile

court’s determination whether a beneficial parental relationship exists, reversing only

where the court has abused its discretion by basing findings of fact on less than



                                             17
substantial evidence or by acting arbitrarily or capriciously in determining whether the

relationship provides “a ‘compelling reason’ for finding detriment to the child.” (In re

Bailey J. (2010) 189 Cal.App.4th 1308, 1315.)

       Here, mother has not even arguably established severing the parent-child

relationship would deprive Mikahla and Sterling of a substantial, positive emotional

attachment. Indeed, there is little in the record to establish a parental relationship existed

at all. Both children were very young when detained from mother’s care. Mikahla had

been removed twice and both children had been out of mother’s care for over a year this

time through the system. Moreover, mother had not progressed beyond weekly

supervised visits. After she regained custody of Mikahla in a prior dependency, she

placed the children at risk by leaving them in the care of a stranger, descending back into

drug use, and maintaining contact with Sterling’s father who had unresolved drug use

problems. Though mother claims she had resolved those problems, it appeared she

continued to prioritize her relationship with Sterling’s father over the well-being of her

children.

       At the permanency stage, we must balance the bond the child shares with the

parent and the harm that might arise from terminating parental rights against the benefits

of a permanent stable home, and “it is only in an extraordinary case that preservation of

the parent’s rights will prevail over the Legislature’s preference for adoptive placement.”

(In re Jasmine D., supra, 78 Cal.App.4th at p. 1350.) The parental benefit exception will

apply only where the parent has demonstrated the benefits to the child of continuing the



                                              18
parental relationship outweigh the benefits of permanence through adoption. Nothing in

this record suggests any benefit the children might gain by continuing their relationship

with mother outweighs the well-being they would gain from having a permanent home.

       We cannot conclude the trial court acted arbitrarily and without substantial

evidence by determining the parent-child bond did not override the children’s need for

the stable, permanent home.
                                            III

                                     DISPOSITION

       We affirm the trial court orders and the judgment.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               SLOUGH
                                                                                            J.

We concur:


RAMIREZ
                       P. J.


CODRINGTON
                          J.




                                            19